Exhibit 99.1 CytomX Therapeutics Announces Third Quarter 2016 Financial Results and Provides Pipeline Update SOUTH SAN FRANCISCO, Calif., Nov. 03, 2016 (GLOBE NEWSWIRE) CytomX Therapeutics, Inc. (Nasdaq:CTMX), a biopharmaceutical company developing investigational Probody™ therapeutics for the treatment of cancer, today reported third quarter 2016 financial results. “This quarter was marked by a number of significant milestones in our Probody pipeline, most notably the filing of our Investigational New Drug (IND) application for CX-072, our PD-L1-targeting Probody therapeutic for the treatment of cancer patients,” said Sean McCarthy, D.Phil., president and chief executive officer of CytomX Therapeutics. “We have also made strong technical progress in our alliance with Bristol Myers Squibb on anti-CTLA-4 Probody therapeutics and look forward to presentations of preclinical proof-of-concept data at the European Society for Medical Oncology Symposium on Immuno-Oncology and the Society for Immunotherapy in Cancer 31st Annual Meeting & Associated Programs.” As of September 30, 2016, CytomX had cash and cash equivalents and investments of $180.5 million. The Company continues to expect full year net cash utilization of $20.0 to $25.0 million in 2016. Based upon its current operating plan, the Company expects its existing capital resources will be sufficient to fund operations through 2018. Business Highlights and Recent Developments PROCLAIM-072 (PD-L1 Probody) Program • IND application filed with the U.S. FDA for PROCLAIM-072 clinical study of CX-072, a PD-L1-targeting Probody therapeutic for the treatment of cancer patients. • Pending ongoing discussions with the FDA regarding clinical protocol finalization, initial clinical sites are expected to be open by year end to support first patient enrollment. • Clinical data is expected to begin to emerge in the second half of 2017, and throughout 2018. CX-2009 (CD166 Probody Drug Conjugate) Program • The IND for CX-2009, a first-in-class Probody drug conjugate targeting the highly expressed tumor antigen CD166, remains on track to be filed during the first half of 2017. • Clinical data is expected to begin to emerge in the second half of 2017, and throughout 2018. Other Pipeline Updates • Pursuant to CytomX’s partnership with AbbVie, AbbVie exercised a licensing option with Seattle Genetics for the clinically and commercially validated payload, MMAE, for conjugation to the CD71 Probody Drug Conjugate that is being advanced in preclinical studies. Upcoming Presentations CytomX and partner Bristol-Myers Squibb will present updates on their respective Probody programs at the upcoming European Society for Medical Oncology (ESMO) Symposium on Immuno-Oncology, held November 4-5, 2016, in Lausanne, Switzerland, and the Society for Immunotherapy in Cancer (SITC) 31st Annual Meeting & Associated Programs, held November 9-13, 2016, in National Harbor, MD. ESMO 1. Title: Next Generation Anti-CTLA-4 Antibodies Presenter: Alan J. Korman, Ph.D., vice president, immuno-oncology, Bristol-Myers Squibb Company Date: Saturday, November 5, 2016Time: 8:00-8:20 a.m. CETSession: Beyond PD-1/PD-L1 Axis Blockade: Combinations or New Molecules SITC 1. Title: CD3-EGFR Probody T Cell-Engaging Bispecific Induces Tumor Regressions and Substantially Increases Safety Window in Preclinical StudiesPresenter: Bryan A. Irving, Ph.D., vice president, immunology, CytomX TherapeuticsDate: Wednesday, November 9, 2016Time: 11:45-11:50 a.m. ESTSub-Session II: Pre-Clinical New Agents in Development 2. Title: Probody Therapeutic Targeting PD-1 Provides Preclinical Anti-tumor Efficacy While Minimizing Induction of Autoimmunity as a Single Agent and in Combination with CTLA-4 Blockade Presenter: Kimberly A. Tipton, senior scientist, CytomX Therapeutics
